Order of disposition, Family Court, Bronx County, entered March 24, 1976, placing the respondent juvenile appellant on probation for one year, unanimously affirmed, without costs and without disbursements. This juvenile committed acts which if committed by an adult would have constituted armed robbery. Knowing this, combined with the recommendation of an experienced juvenile officer for probation because the juvenile might "get into wrong companionship as it was in this incident”, and knowing of marital discord between the juvenile’s parents and that his home lacked the influence of a father’s continuous presence, the court’s placement of the juvenile on probation for one year was justified. Its obligation runs not only to the best needs and interests of the juvenile but also to the need for the protection of the community (Family Ct Act, § 711). The cases cited by the appellant are not relevant to the issue raised. Concur —Kupferman, J. P., Birns, Markewich and Lynch, JJ.